UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6753


BRANDON M. LILLARD,

                  Plaintiff - Appellant,

             v.

JANE DOE RICHARDSON,      Corrections   Officer;   JANE   DOE   GAY,
Corrections Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00259-RAJ-FBS)


Submitted:    October 21, 2008              Decided:   October 27, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon M. Lillard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon M. Lillard appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action

for   failure   to     prosecute   and       for     noncompliance         with     court

orders.     A plaintiff’s failure to prosecute or to comply with

the   federal   procedural     rules     or    an     order    of    the    court    may

warrant    involuntary      dismissal.        Fed.    R.     Civ.    P.    41(b).      We

review a district court’s dismissal under Rule 41(b) for abuse

of discretion.       Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.

1989).     We   have   reviewed    the       record    and    find    no    reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        See Lillard v. Richardson, No. 2:07-cv-00259-

RAJ-FBS (E.D. Va. filed Apr. 2, 2008; entered Apr. 3, 2008).                          We

dispense    with     oral    argument    because        the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                         2